Citation Nr: 1012275	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-18 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for right elbow 
strain.  

2.  Entitlement to service connection for left elbow strain.  

3.  Entitlement to service connection for an upper 
gastrointestinal disorder.  

4.  Entitlement to service connection for residuals of a 
rope burn to the right hand.  

5.  Entitlement to service connection for residuals, 
apicoecotmy tooth number 10 for compensation purposes.  

6.  Entitlement to service connection for a left wrist 
disorder.  

7.  Entitlement to service connection for snoring and upper 
airway congestion.  

8.  Entitlement to service connection for shin splints.  

9.  Entitlement to service connection for hearing loss.  
10.  Entitlement to service connection for tinnitus.  

11.  Entitlement to service connection for acne.  

12.  Entitlement to service connection for depression and 
obsessive compulsive disorder.  

13.  Entitlement to service connection for sinusitis, strep 
throat, and pharyngitis.  

14.  Entitlement to service connection for plantar 
fasciitis, heel spurs, and Achilles tendonitis of the right 
foot.  

15.  Entitlement to service connection for residuals of eye 
and nose trauma.  

16.  Entitlement to service connection for a left knee 
disorder.  

17.  Entitlement to service connection for degenerative 
joint disease and hallux valgus of the right great toe.  

18.  Entitlement to service connection for migraines.  

19.  Entitlement to service connection for lumbar spine 
strain.  

20.  Entitlement to service connection for cervical spine 
strain.  

21.  Entitlement to service connection for left hip strain.  

22.  Entitlement to service connection for right hip strain.  

23.  Entitlement to service connection for left ankle 
strain.  

24.  Entitlement to service connection for right ankle 
strain.  

25.  Entitlement to service connection for allergic 
rhinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 14, 1989 to July 
25, 1989 (considered uncharacterized), from February 18, 
1991 to February 17, 1995 (considered honorable for VA 
purposes), and from February 18, 1995 to June 6, 2007 
(considered dishonorable for VA purposes).

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claims on appeal.  

In October 2009, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A copy 
of the transcript is of record.  

The issues of entitlement to service connection for a right 
elbow strain; left elbow strain; an upper gastrointestinal 
disorder; residuals of a rope burn to the right hand; a left 
wrist disorder; shin splints; hearing loss; acne; depression 
and obsessive compulsive disorder; plantar fasciitis, heel 
spurs, and Achilles tendonitis of the right foot; a left 
knee disorder; degenerative joint disease and hallux valgus 
of the right great toe; migraines; lumbar spine strain; 
cervical spine strain; left hip strain; right hip strain; 
right ankle sprain; and allergic rhinitis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1. VA has obtained all information and evidence necessary 
for an equitable disposition of the Veteran's appeal.  

2.  On October 14, 2009, prior to the promulgation of a 
decision in the appeal, the Veteran indicated that he wished 
to withdraw from appellate status the issues of entitlement 
to service connection for residuals, apicoectomy tooth 
number 10 for compensation purposes; snoring and upper 
airway congestion; tinnitus; sinusitis, strep throat, and 
pharyngitis; residuals of eye and nose trauma; and left 
ankle strain.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran, with regard to the issues of entitlement to service 
connection for residuals, apicoectomy tooth number 10 for 
compensation purposes; snoring and upper airway congestion; 
tinnitus; sinusitis, strep throat, and pharyngitis; 
residuals of eye and nose trauma; and left ankle strain have 
been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 
20.204.  

On October 14, 2009, prior to promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
indicating that he would like to withdraw his appeal 
regarding entitlement to service connection for residuals, 
apicoectomy tooth number 10 for compensation purposes; 
snoring and upper airway congestion; tinnitus; sinusitis, 
strep throat, and pharyngitis; residuals of eye and nose 
trauma; and left ankle strain.  It was also noted by the 
Veteran's representative in an October 2009 statement that 
these issues were withdrawn by the Veteran via an October 
14, 2009 personal statement.  As the Veteran has withdrawn 
his appeal as to the stated issues, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on the issues, and they 
are all dismissed without prejudice.  


ORDER

The appeal as to entitlement to service connection for 
residuals, apicoectomy tooth number 10 for compensation 
purposes is dismissed.  

The appeal as to entitlement to service connection for 
snoring and upper airway congestion is dismissed.  

The appeal as to entitlement to service connection for 
tinnitus is dismissed.  

The appeal as to entitlement to service connection for 
sinusitis, strep throat, and pharyngitis is dismissed.  

The appeal as to entitlement to service connection for 
residuals of eye and nose trauma is dismissed.  

The appeal as to entitlement to service connection for left 
ankle strain is dismissed.  


REMAND

In December 2001, the Veteran filed a formal application for 
compensation benefits.  In a January 2002 letter, the RO 
notified the Veteran that they had received his application 
for compensation benefits.  The letter also reminded him to 
submit his original DD Form 214, Certificate of Release or 
Discharge from Active Duty, or a copy of the stated 
documents issued by a public custodian.  A VA examination 
was scheduled for his claimed disabilities in February 2002, 
and a proposed rating decision for the Veteran's claims was 
completed in April 2002.  Prior to the issuance of the 
proposed rating decision for the Veteran's claims on appeal, 
the Veteran informed the RO that he was court-martialed in 
May 2003.  He explained in his July 2003 personal statement 
that he was "facing a [d]ishonorable discharge," and will be 
seeking an upgraded discharge.  

After receiving information regarding the court-martial, the 
RO informed the Veteran in a January letter that a decision 
on his pending service connection claims could not be made 
until his military service was verified and/or a decision 
has been rendered regarding his military service.  The RO 
asked the Veteran to inform the office in writing once a 
decision had been made.  In February 2004, the Veteran 
informed the RO that he was sentenced by a General Court 
Martial (GCM) to confinement, received a reduction in rank, 
fined, and dishonorably discharged on May 6, 2003.  He 
further added that he was unable to send his DD Form 214 
until his case reached its final appeal, but a "Statement of 
Service" would be faxed to the RO.  In December 2004, the 
Veteran filed a second application for compensation 
benefits.  The claimed disabilities included various 
diseases and disorders from the previous December 2001 
application and several new disabilities.  

In January 2005, the RO received a copy of the Veteran's 
Statement of Service and his pending claims for service 
connection were denied in a September 2005 decision.  In the 
September 2005 decision, the RO explained that his status as 
a current parole pending appellate review is considered 
remaining on active duty status, and a decision cannot be 
rendered when the Veteran is still on active duty.  Thus, no 
rating decision was initialized.  

In June 2007, the Veteran filed informal claims for 
compensation benefits, essentially reopening his previously 
filed claims in December 2001 and December 2004.  In a 
February 2008 administrative decision, the RO determined 
that the Veteran's period of service from February 18, 1991 
to February 17, 1995 is considered uncharacterized; from 
February 18, 1991 to February 17, 1995, honorable for VA 
purposes; and from February 18, 1995 to June 6, 2007, 
dishonorable for VA purposes.  The RO explained that the 
Veteran enlisted in the United States Army on February 18, 
1991 and was discharged on June 6, 2007, under dishonorable 
conditions due to misconduct and commission of a serious 
offense.  The evidence of record at that time, which 
included certificates of release, the Veteran's DD Form 214, 
and the March 2003 record of the Court-Martial proceedings, 
showed that the Veteran was sentenced to prison for five 
years for commission of the following offenses: Article 107 
- false official statements on November 1, 1997 and May 25, 
2000; Article 108 - wrongful disposal of military property 
on April 22, 1999; and Article 121 - larceny and wrongful 
appropriation on November 1, 1997 and May 5, 2000.  The RO 
concluded that the stated above misconduct led to his 
dishonorable discharge; therefore, his military service from 
February 18, 1991 to June 6, 2007 cannot be considered 
honorable and meritorious and is a bar to all gratuitous 
benefits administered by VA.  The RO also determined that 
since the evidence does not show the Veteran's conduct led 
to his dishonorable discharge prior to February 17, 1995, 
his service from February 18, 1991 to February 17, 1995 is 
considered honorable.  

Subsequently thereafter, in a March 2008 deferred rating 
decision, a rating specialist noted that the administrative 
decision relating to the Veteran's character of discharge 
had been completed, but a letter informing the Veteran of 
such decision was not of record.  The rating specialist 
indicated that a letter should be sent to the Veteran 
informing him of the decision and of his appeal rights.  
However, in the margins of the deferred rating decision, a 
handwritten note indicates that no letter will be sent until 
action is completed on the case.  As of this date, the 
Veteran has not received notice of the February 2008 
administrative decision.  The Board notes that the Veteran 
and his representative are entitled to notice of any 
decision made by VA affecting the payment of benefits or the 
granting of relief.  See 38 C.F.R. § 3.103(b)(1) (2009).  As 
such, the case must be remanded in order for the RO to send 
a copy of the February 2008 administrative and notice of his 
appeal rights.  

Because the Veteran's service connection claims ultimately 
hinge on the Veteran's character of discharge for the period 
of service from February 18, 1995 to June 6, 2007, 
adjudication of the claims must be held in abeyance pending 
further possible development and adjudication of the 
Veteran's character of discharge.  See also October 2009 
Board Hearing Transcript p. 3.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, the case is REMANDED 
for the following action:

1.  Provide to the Veteran and his 
representative notice of the February 
2008 administrative decision along with 
his appellate rights.  The issue should 
be returned to the Board only if a 
timely substantive appeal is received in 
response to a Statement of the Case 
(SOC) issued in response to a timely 
notice of disagreement (NOD).

2.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the claims currently on 
appeal.  If the benefits sought in 
connection with the claims remain 
denied, the Veteran and his 
representative should be provided with 
an appropriate Supplemental Statement of 
the Case (SSOC) and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to ensure due process.  
The Board does not intimate any opinion as to the merits of 
the case.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


